Title: Abigail Adams to John Adams, 5 April 1797
From: Adams, Abigail
To: Adams, John


        
          my Dearest Friend
          Quincy April 5th 1797
        
        The proclamation of the 25 of March, which is published in the Centinal of April 1st has excited many anxious thoughts in my Mind. What would I give for an hours conversation it would tend to alleviate my apprehensions. I feel as if I could fly in all our many seperations. I have experienced a variety of anxieties. I thought there could be nothing New to feel, but there is now such a responsibility annexed to your station, that New and various thoughts arise hourly in my mind, when I contemplate what may be the concequence of such, and Such, measures. How the senate, how the House will conduct, how the people will act, How Foreign Nations will be affected, in this dark abyss my imagination wanders, without any one to converse with, who can at all enlighten me.
        
        I agree with you that there has been an uncommon silence respecting the late address the Breath of praise was exhausted, the address was acceptable to every one as I have been told, and has had a very salutary effect upon many who had been misled, tho well meaning. as Genll Lincoln assured me, no one has assaild it, but the time is fast approaching when the measures of the Government cannot be looked upon with an Eye of indifference. we shall either be a united people, more strongly bound by common danger, or we shall become a prey to foreign influence. the people will judge right, if they are left to act for themselves it is well to observe, to watch and to attend to concequences. in the present state of things, it is almost difficult to conjecture what a Day may bring forth, much less can we see to the end of a year.
        
          “For what is fame? the meanest have their Day
          The Greatest can but blaze, and pass away”
        
        The ambition of individuals, and their Envy will no doubt opperate in proportion to the good or ill success, of the Administration.
        That you may be supported through the Arduous and important trials, is the constant and fervent prayer of your
        
          A Adams—
        
      